Citation Nr: 1027971	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to a Department of Veterans Affairs service-
connected burial allowance.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to 
December 1945.  He died in August 1984.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
confirmed a previous denial of service connection for the cause 
of the Veteran's death.  The RO did not address the issue of 
whether new and material evidence had been submitted and, in 
effect, reopened the claim and adjudicated it on the merits.  
Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claim of service connection for the cause of the Veteran's 
death.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In a 
December 2008 statement of the case, the RO merged the cause of 
death claim with entitlement to service-connected burial 
allowance.  

The appellant requested a Board hearing on her VA-Form 9, but 
later cancelled the hearing request in April 2010.  The RO sent 
the appellant a letter notifying her that her June 2010 Board 
hearing had been cancelled.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for the cause of the Veteran's 
death and entitlement to service-connected burial allowance are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause 
of the Veteran's death in May 1996.  The appellant did not appeal 
this decision and it is now final.

2.  Evidence submitted since the last final RO denial in May 1996 
was not previously submitted and raises a reasonable possibility 
of substantiating the claim for entitlement to service connection 
for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
for entitlement to service connection for the cause of the 
Veteran's death and the claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied entitlement to service connection for 
the cause of the Veteran's death in December 1984 on the basis 
that the primary cause of death, diabetic nephropathy, was not 
shown in service or within the applicable presumptive period.  
The appellant did not appeal the December 1984 decision. Thus, 
the decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.160(d) (2009).

The appellant filed a claim to reopen entitlement to service 
connection for the cause of the Veteran's death in November 1995.  
The RO continued the previous denial in May 1996 finding that the 
appellant had not submitted new and material evidence to reopen 
the claim.  The appellant did not appeal this decision; thus it 
became final, as well.  Id.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The evidence considered since the last final RO decision in May 
1996 includes additional VA treatment records dated from August 
1982 to September 1982 reflecting treatment for the conditions 
that caused or contributed to the Veteran's death.  The appellant 
also submitted statements that the Veteran went into service 
healthy but came out of the service sick.  This evidence is new 
as it was not of record at the time of the last rating decision.  
The evidence also is material, as it relates to a material 
element of the claim, specifically information concerning the 
Veteran's treatment for his death-causing conditions and the 
state of his health right after his discharge from service.  The 
appellant's statements raise a reasonable possibility of 
substantiating the claim.  As noted, in determining whether 
evidence is new and material, the credibility of the new evidence 
must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Therefore, the information submitted since the last 
final rating decision constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a); and reopening the 
claim is warranted. 38 U.S.C.A. § 5108.

The appellant's claim to reopen service connection for the cause 
of the Veteran's death based on new and material evidence has 
been considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above with respect to the claim 
to reopen, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).


ORDER

New and material evidence has been submitted to reopen a claim 
for service connection for the cause of the Veteran's death and 
the claim is reopened.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran's death certificate shows he died 
in August 1984 due to cardiac arrest, due to end stage renal 
disease, due to diabetic nephropathy; diabetes mellitus was a 
contributing condition but was not related to the immediate cause 
of death.  The Veteran was not service connected for any 
condition during his lifetime.

The record shows that relevant treatment records are outstanding.  
The appellant indicated that the Veteran was treated at the VA 
Medical Center (VAMC) at Loma Linda for three years from June 
1982 to August 1984.  The record only reflects VAMC Loma Linda 
treatment records dated from August 1982 to September 1982.  The 
RO's requests for these records are not reflected in the claims 
file; so it is not clear if the RO requested all of the treatment 
records from the Loma Linda VAMC identified by the appellant or 
if there are outstanding treatment records.  

VA treatment records reflect that the Veteran had a history of 
diabetes mellitus since 1958.  Although this is approximately a 
decade after the Veteran's discharge from active service, 
treatment records from that timeframe may shed some light on the 
Veteran's health at that time and if the symptoms of disability 
may be related to his period of service.  As such, the appellant 
should be contacted to determine where the Veteran was treated at 
that time.

The Veteran's death certificate shows that he died at San 
Bernardino Community Hospital in August 1984.  The treatment 
records during the final days of the Veteran's life are not of 
record.  As the terminal stay records may also contain evidence 
supportive of the appellant's claim, they must be obtained 
pursuant to 38 C.F.R. § 3.159(c)(1).

Finally, the Board finds that should there be evidence of 
treatment for diabetes mellitus closer in time proximity to the 
Veteran's period of service and consistent with the appellant's 
assertions of the Veteran having become ill during service, a 
medical opinion must be sought to determine if such disability 
had its onset during the Veteran's period of service as the 
appellant's testimony may be considered an indication that the 
cause of the Veteran's death may be associated with his service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
this claim must also be remanded for additional development of 
the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

The appellant submitted a claim for entitlement to burial 
benefits in June 2007.  The record shows, however, that the 
appellant was already granted an allowance for funeral and burial 
expenses for the deceased Veteran including an allowance for plot 
or interment expenses in November 1984.  Under 38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a), however, a greater amount of 
burial allowance is warranted if the Veteran died of a service-
connected disability.  Thus, the issue of entitlement to burial 
benefits due to service-connected disability is inextricably 
intertwined with the service connection claim for the cause of 
the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to determine 
whether there are any outstanding treatment 
records regarding the Veteran's alleged 
diagnosis of diabetes mellitus as early as 
1958.  All appropriate releases should be 
obtained and the records sought.  If records 
are not identified and/or not obtained, 
annotate the claims folder accordingly. 

The appellant also should be asked to sign 
the proper release forms for obtaining any 
identified private treatment records as well 
as for records from the Veteran's terminal 
stay at San Bernardino Community Hospital in 
August 1984.

2.  Contact the Loma Linda VAMC to obtain 
treatment records dated from June 1982 to 
August 1984.  All requests should be 
documented and a response from the Loma Linda 
VAMC must be of record.

3.  If treatment records are obtained showing 
a diagnosis of diabetes mellitus in the 1950s 
and/or symptoms of diabetes with comments 
about them beginning during the Veteran's 
period of active service, provide the claims 
folder to the appropriate medical personnel 
to determine if it is at least as likely as 
not that the diabetes mellitus, or any other 
disability contributing the Veteran's cause 
of death, began during service, within one 
year of discharge from service or is in 
anyway related to the Veteran's service.  All 
opinions expressed must be supported by 
complete rationale.

4.  Thereafter, any additional development 
deemed necessary should be conducted.  If the 
benefits sought on appeal remain denied, 
issue the appellant and her representative a 
supplemental statement of the case and allow 
for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


